Case 15-41378-mxm13 Doc 80 Filed 04/15/21          Entered 04/15/21 10:58:51      Page 1 of 2




Robert A. Higgins & Associates P.C.
8200 Camp Bowie West
Fort Worth, TX 76116
Telephone: (817) 924-9000
Facsimile: (866) 372-5229

                   IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF TEXAS
                             FORT WORTH DIVISION

 IN RE:
                                                  CASE NO.: 15-41378-MXM-13
 MYRNA ASIS ROZENBURG
                                                  Chapter: 13
      Debtor(s)

                               MOTION TO REOPEN CASE

                                  NOTICE OF HEARING

       NO HEARING WILL BE CONDUCTED HEREON IF THE COURT
       DETERMINES THAT NO PARTY IN INTEREST HAS STANDING TO
       OPPOSE THIS MOTION.

       NO HEARING WILL BE CONDUCTED HEREON UNLESS A WRITTEN
       RESPONSE IS FILED WITH THE CLERK OF THE UNITED STATES
       BANKRUPTCY COURT AT 501 WEST TENTH STREET, FORT WORTH,
       TEXAS 76102, BEFORE 4:00 P.M. AND BEFORE THE EXPIRATION OF
       TWENTY-FOUR (24) DAYS FROM THE DATE OF SERVICE HEREOF.

       ANY RESPONSE MUST BE IN WRITING AND FILED WITH THE CLERK,
       AND A COPY MUST BE SERVED UPON COUNSEL FOR THE MOVING
       PARTY PRIOR TO THE DATE AND TIME SET FORTH HEREIN. IF A
       RESPONSE IS FILED A HEARING WILL BE HELD WITH NOTICE ONLY
       TO THE OBJECTING PARTY.

       IF NO HEARING ON SUCH NOTICE OR MOTION IS TIMELY
       REQUESTED, THE RELIEF REQUESTED SHALL BE DEEMED TO BE
       UNOPPOSED, AND THE COURT MAY ENTER AN ORDER GRANTING
       THE RELIEF SOUGHT.
       COMES NOW Myrna Asis Rozenburg (hereinafter referred to as "Debtor" whether
singular or plural), and files this Motion to Voluntarily Dismiss Case, and in support thereof
would respectfully show the Court as follows:
Case 15-41378-mxm13 Doc 80 Filed 04/15/21            Entered 04/15/21 10:58:51       Page 2 of 2




       1. Debtor filed a Voluntary Petition for Relief under Chapter 13 of Title 11 of the United

States Code on or about April 6, 2015.

       2. The Debtor received a discharge in this case by order entered on May 1, 2020.

       3. The Debtor files this motion pursuant to 11 U.S.C. §350(b) to accord relief to the

Debtor as the Debtor needs to file an adversary proceeding to enforce the discharge injunction.

       WHEREFORE, Debtor prays that this case be reopened.
                                                    Respectfully submitted,



                                                    /s/ Jim Morrison
                                                    JIM MORRISON
                                                    Texas Bar No. 14519050
                                                    Robert A. Higgins & Associates P.C.
                                                    8200 Camp Bowie West
                                                    Fort Worth, TX 76116
                                                    Telephone: (817) 924-9000
                                                    Facsimile: (866) 372-5229
                                                    E-mail: jim.morrison@higginslaw.com
                                                    Attorney for Debtor(s)

                                CERTIFICATE OF SERVICE

       I certify that a true copy of the attached "Motion to Reopen Case" was served upon all

parties per attached mailing matrix by means stated below on April 15, 2021.


                                                    /s/ Jim Morrison
                                                    JIM MORRISON
                                                    Texas Bar No. 14519050
